OPINION
PER CURIAM.
Plaintiff-Appellant Donna Ware appeals the August 19, 1999, order of the United States District Court for the Eastern District of Michigan granting summary judgment in favor of Defendant-Appellee Detroit Medical Center (“DMC”) on race discrimination claims brought under federal and state law. The district court as*461sumed that Ware had made out a prima facie claim of discrimination against DMC, but held that DMC had established legitimate, nondiscriminatory reasons for discharging Ware. The district court further concluded that Ware failed to offer sufficient evidence that DMC’s explanation of its termination decision was pretextual. The district court accordingly granted summary judgment for DMC.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment in favor of Defendant-Appellee. Because the district court, by virtue of its adoption of the magistrate judge’s Report and Recommendation, made findings of fact and carefully analyzed the law, the issuance of a detailed written opinion by this Court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is AFFIRMED upon the reasoning of the Report and Recommendation of the magistrate judge, as accepted and adopted by the district court in its order and judgment filed August 19,1999.